Exhibit 10.uuu

 

AMENDMENT TO THE

CINERGY CORP. EXCESS PENSION PLAN

 

The Cinergy Corp. Excess Pension Plan, as amended and restated effective as of
January 1, 1998 and as further amended from time to time (the “Plan”), is hereby
amended effective as of January 1, 2005.

 

(1)           Explanation of Amendment

 

The Plan is amended to provide that a Participant’s benefit under the Plan, if
any, shall be determined without taking into account the provision of the
Cinergy Corp. Non-Union Employees’ Pension Plan which provides that, in the
event the Participant’s highest average annual earnings occurs other than during
his last 36 months of participation, the Participant’s highest average earnings
shall be calculated as if the accrued vacation pay, if any, that was received by
the Participant was received during the last month that occurs during the period
that is used for purposes of determining the Participant’s highest average
earnings.

 

(2)           Amendment

 

Section 1.22 of the Plan is hereby by adding the following to the end thereof:

 

“Notwithstanding the foregoing, a Participant’s benefit under the Plan shall be
calculated without taking into account the provision in Cinergy’s Pension Plan
which provides that, in the event the Participant’s highest average annual
Earnings (as defined in Cinergy’s Pension Plan) occurs other than during his
last 36 months of Participation (as defined in Cinergy’s Pension Plan), the
Participant’s Highest Average Earnings (as defined in Cinergy’s Pension Plan)
shall be calculated as if the Accrued Vacation Pay (as defined in Cinergy’s
Pension Plan), if any, that was received by the Participant was received during
the last month that occurs during the period that is used for purposes of
determining the Participant’s Highest Average Earnings (as defined in Cinergy’s
Pension Plan).”

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer as of the date set forth above.

 

 

 

By:

/s/ Timothy J. Verhagen 12/17/04

 

 

 

Timothy J. Verhagen

 

 

Vice President of Human Resources

 

1

--------------------------------------------------------------------------------